Exhibit 10.54

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

February 11, 2010

This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to Steven W.
Alesio (the “Participant”) as of this 11th day of February, 2010 (the “Award
Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN &
BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (the “Plan”). Capitalized terms
not defined in this Award have the meanings ascribed to them in the Plan.

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan 23,748 restricted stock units (“RSUs”). Each RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan (collectively, the “Plan Documents”), one share of the Company’s
common stock, par value $.01 (“Share”) on the delivery date as provided herein.
Until delivery of the Shares, the Participant has only the rights of a general
unsecured creditor of the Company, and no rights as a shareholder of the
Company.

2. Vesting. Subject to Sections 3, 4 and 8 below, the restrictions on the
applicable percentage of the RSUs shall lapse and such percentage of the RSUs
shall vest on each “Vesting Date” set forth in the following schedule provided
the Participant remains in the continuous active employ of the Company or its
Affiliates during the period commencing on the Award Date and through and
including June 30, 2010:

 

Vesting Date

   Percentage of RSUs Vested    # of RSUs Vested

February 11, 2011

   20%    4,749

February 11, 2012

   30%    7,125

February 11, 2013

   50%    11,874



--------------------------------------------------------------------------------

Subject to Section 8 below, the Company may cause such number of RSUs to vest as
may be necessary to satisfy any Tax-Related Items (as defined in Section 8
below) that may arise before the Vesting Dates.

3. Termination of Employment Before June 30, 2010. If the Participant’s
employment with the Company and its Affiliates terminates for any reason, other
than a termination made by the Company without Cause (as defined in that certain
Employment Agreement dated as of December 31, 2004, as amended, by and between
the Company and Participant), prior to June 30, 2010, the Participant shall
forfeit all rights to and interests in the RSUs. If the Participant’s employment
with the Company and its Affiliates is terminated by the Company without Cause
prior to June 30, 2010, the Participant’s rights under this Award shall continue
as if such employment terminated on or after June 30, 2010, pursuant to
Section 4 of this Award.

4. Termination of Employment On or After June 30, 2010. The termination of
Participant’s employment with the Company or one of its Affiliates on or after
June 30, 2010 shall not affect the vesting of any unvested RSUs, which shall
continue to vest pursuant to the Vesting Dates in Section 2 in the event of any
such employment termination. If on or after June 30, 2010 the participant dies
or becomes disabled, any unvested RSUs shall become fully vested as of the date
of such event. “Disability” for purposes of this Award shall mean that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

5. Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.

6. Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which

 

-2-



--------------------------------------------------------------------------------

may include fractional RSUs) based on the Fair Market Value of a Share on the
dividend payment date. The additional RSUs credited in connection with a
dividend will be subject to the same restrictions as the RSUs in respect of
which the dividend was paid, including, without limitation, the provisions
governing the time and form of payment applicable to the associated RSUs.

7. Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, the unvested RSUs shall immediately be forfeited.

8. Withholding Taxes. a) Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax or other tax-related items related to the
Participant’s participation in the Plan (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Company
or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSU
grant, including the grant, vesting or settlement of the RSU, the subsequent
sale of Shares acquired and the receipt of any dividend equivalents or
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the RSU to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant has become subject to tax in more than one
jurisdiction between the Award Date and the date of any relevant taxable event,
the Company or Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

b) Notwithstanding anything to the contrary contained in this Award, it is a
condition to the obligation of the Company to issue and deliver the Shares that
the Participant shall pay or make adequate arrangements satisfactory to the
Company

 

-3-



--------------------------------------------------------------------------------

or the Employer to satisfy all withholding of Tax-Related Items of the Company
or the Employer. In this regard, the Participant authorizes the Company or the
Employer, or their respective agents, at their discretion, to withhold all
applicable Tax-Related Items by one or a combination of the following:
(1) withholding from a payment of cash from the Participant, (2) withholding
from the Participant’s wages or other cash compensation paid to the Participant
by the Company or the Employer, (3) from proceeds of the sale of the Shares,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant’s behalf pursuant to this authorization), or
(4) withholding from Shares to be issued upon vesting of the RSU. Anything in
this Section 8 to the contrary notwithstanding, the right of the Company or the
Employer to withhold any Tax-Related Items for any portion of the Award that is
considered deferred compensation subject to Section 409A shall be limited to the
minimum amount permitted to avoid a prohibited acceleration under Section 409A.

c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items (including withholding pursuant to applicable tax
equalization policies of the Company or its Affiliates) by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the Company withholds in shares, it may deduct from the total number
of Shares that have become vested that number of Shares having a Fair Market
Value equal to the applicable amount of withholding taxes due.

d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items as described in this section.

9. Change in Control. If there is a Change in Control of the Company, any
unvested RSUs shall become fully vested as of the date of the Change in Control.

 

-4-



--------------------------------------------------------------------------------

10. Delivery of Shares. RSUs shall be settled on (a) the Vesting Date or, (b) if
applicable, the earliest vesting event contemplated under (i) Section 4 in
connection with the Participant’s death or disability or (ii) Section 9 in
connection with a Change in Control; provided, however, that if the Change in
Control is not a “change in control event” within the meaning of Section 409A,
the RSUs shall become fully vested, but the Shares shall be delivered on the
earliest of the Vesting Date, the Participant’s death or Disability. Until the
Company determines otherwise, delivery of Shares on each applicable Vesting Date
or vesting event will be administered by the Company’s transfer agent or an
independent third-party broker selected from time to time by the Company.

11. Change in Capital Structure. The terms of this Award, including the number
of RSUs, shall be adjusted in accordance with Section 13 of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.

12. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant. The Company shall provide the Detrimental Conduct Agreement to
the Participant within 30 days of the date it delivers this Agreement and in a
manner determined by the Company, including electronically.

13. Section 409A. This Award is intended to comply with Section 409A and the
Treasury Regulations relating thereto so as not to subject the Participant to
the payment of additional taxes and interest under Section 409A. In furtherance
of this intent, this Agreement will be interpreted, operated, and administered
in a manner consistent with these intentions. The Committee may modify the terms
of the Plan Documents, without the consent of the Participant, beneficiary or
such other person, in the manner that the Committee may reasonably and in good
faith determine to be necessary or advisable in order to comply with
Section 409A and to avoid the imposition of any penalty tax or other adverse tax
consequences under Section 409A. This Section 13 does not create an

 

-5-



--------------------------------------------------------------------------------

obligation on the part of the Company to modify the Plan Documents and does not
guarantee that the RSUs will not be subject to taxes, interest and penalties or
any other adverse tax consequences under Section 409A.

14. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
Documents constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

15. No Rights to Continued Employment. Nothing contained in the Plan or this
Agreement shall give the Participant any right to be retained in the employment
of the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this award shall not
entitle the Participant to participate with respect to any other award. Any
payment or benefit paid to the Participant with respect to this Award shall not
be considered to be part of the Participant’s “salary,” and thus, shall not be
taken into account for purposes of determining the Participant’s termination
indemnity, severance pay, retirement or pension payment, or any other employee
benefits, except to the extent required under applicable law.

16. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

 

-6-



--------------------------------------------------------------------------------

17. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

18. Governing Law. This Award shall be governed by the laws of the State of New
Jersey, U.S.A., without regard to choice of laws principles thereof.

IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.

 

THE DUN & BRADSTREET CORPORATION

By:

 

/s/ Patricia A. Clifford

  Patricia A. Clifford   Leader, Winning Culture

 

-7-